Exhibit 10.1(b)

 

Schedule of Warrants Issued

 

Through May 1, 2013, warrants in the form filed as Exhibit 10.1(a) to this
Quarterly Report on Form 10-Q of KiOR, Inc. were issued pursuant to the Loan and
Security Agreement dated as of January 26, 2012 among the Company, KiOR Columbus
LLC, 1538731 Alberta Ltd., 1538716 Alberta Ltd. and KFT Trust, Vinod Khosla,
Trustee as follows:

 

                     

Date Issued 

  

Warrantholder 

  

Numbers of Underlying Shares 

 

  

Exercise Price 

 

March 1, 2012

  

1538731 Alberta Ltd.

  

 

5,575

  

  

$

11.62

  

 

  

1538716 Alberta Ltd.

  

 

9,954

  

  

$

11.62

  

 

  

KFT Trust, Vinod Khosla, Trustee

  

 

7,764

  

  

$

11.62

  

April 1, 2012

  

1538731 Alberta Ltd.

  

 

3,390

  

  

$

13.15

  

 

  

1538716 Alberta Ltd.

  

 

6,052

  

  

$

13.15

  

 

  

KFT Trust, Vinod Khosla, Trustee

  

 

4,721

  

  

$

13.15

  

May 1, 2012

  

1538731 Alberta Ltd.

  

 

4,581

  

  

$

11.62

  

 

  

1538716 Alberta Ltd.

  

 

8,180

  

  

$

11.62

  

 

  

KFT Trust, Vinod Khosla, Trustee

  

 

6,381

  

  

$

11.62

  

June 1, 2012

  

1538731 Alberta Ltd.

  

 

5,432

  

  

$

11.62

  

 

  

1538716 Alberta Ltd.

  

 

9,700

  

  

$

11.62

  

 

  

KFT Trust, Vinod Khosla, Trustee

  

 

7,566

  

  

$

11.62

  

July 1, 2012

  

1538731 Alberta Ltd.

  

 

5,367

  

  

$

11.62

  

 

  

1538716 Alberta Ltd.

  

 

9,583

  

  

$

11.62

  

 

  

KFT Trust, Vinod Khosla, Trustee

  

 

7,475

  

  

$

11.62

  

August 1, 2012

  

1538731 Alberta Ltd.

  

 

6,347

  

  

$

11.62

  

 

  

1538716 Alberta Ltd.

  

 

11,333

  

  

$

11.62

  

 

  

KFT Trust, Vinod Khosla, Trustee

  

 

8,840

  

  

$

11.62

  

September 1, 2012

  

1538731 Alberta Ltd.

  

 

6,905

  

  

$

11.62

  

 

  

1538716 Alberta Ltd.

  

 

12,329

  

  

$

11.62

  

 

  

KFT Trust, Vinod Khosla, Trustee

  

 

9,617

  

  

$

11.62

  

October 1, 2012

  

1538731 Alberta Ltd.

  

 

5,636

  

  

$

11.62

  

 

  

1538716 Alberta Ltd.

  

 

10,064

  

  

$

11.62

  

 

  

KFT Trust, Vinod Khosla, Trustee

  

 

7,850

  

  

$

11.62

  

November 1, 2012

  

1538731 Alberta Ltd.

  

 

9,373

  

  

$

11.62

  

 

  

1538716 Alberta Ltd.

  

 

16,736

  

  

$

11.62

  

 

  

KFT Trust, Vinod Khosla, Trustee

  

 

13,054

  

  

$

11.62

  

December 1, 2012

  

1538731 Alberta Ltd.

  

 

8,658

  

  

$

11.62

  

 

  

1538716 Alberta Ltd.

  

 

15,460

  

  

$

11.62

  

 

  

KFT Trust, Vinod Khosla, Trustee

  

 

12,059

  

  

$

11.62

  

January 1, 2013

  

1538731 Alberta Ltd.

  

 

8,672

  

  

$

11.62

  

 

  

1538716 Alberta Ltd.

  

 

15,485

  

  

$

11.62

  

 

  

KFT Trust, Vinod Khosla, Trustee

  

 

12,078

  

  

$

11.62

  

February 1, 2013

  

1538731 Alberta Ltd.

  

 

10,206

  

  

$

11.62

  

 

  

1538716 Alberta Ltd.

  

 

18,224

  

  

$

11.62

  

 

  

KFT Trust, Vinod Khosla, Trustee

  

 

14,215

  

  

$

11.62

  

 

